Citation Nr: 1043814	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  08-31 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for a deviated nasal septum.  

2.  Whether new and material evidence has been received to reopen 
a claim of service connection for temporomandibular joint (TMJ) 
dysfunction.  

3.  Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 as the result of septoplasty surgery performed 
at a VA facility in December 1974.  

4.  Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent

WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to June 1970.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Department of Veteran's Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia.  

A videoconference hearing was held in September 2010 before the 
undersigned Veterans Law Judge, sitting in Washington, D.C.  A 
copy of the transcript of that hearing is of record.  

At the hearing, the Veteran indicated that he wished to withdraw 
the issue of entitlement to service connection for diabetes 
mellitus.  Accordingly, this claim is not currently in appellate 
status before the Board.  He also raised the issue of entitlement 
to service connection for fibromyalgia as secondary to service-
connected PTSD.  This issue has not been developed for 
appellate consideration and is referred to the RO for such 
further action as is deemed appropriate.  

The issues of whether new and material evidence has been received 
to reopen a previously denied claim of entitlement to service 
connection for a deviated nasal septum, entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. § 1151 
as the result of septoplasty surgery performed at a VA facility 
in December 1974, and entitlement to a rating in excess of 30 
percent for post-traumatic stress disorder (PTSD) are addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a rating decision in May 1998, the RO denied service 
connection for TMJ dysfunction; the Veteran was notified of the 
adverse determination of his right to appeal that same month, but 
he did not appeal the final rating decision.  It was held there 
was no evidence or treatment of the disorder in service.

2.  The additional evidence received since the rating decision in 
May 1998 was not previously submitted, but it is not related to 
an unestablished fact necessary to substantiate the claim of 
service connection for TMJ dysfunction, and the additional 
evidence does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The unappealed rating decision in May 1998 by the RO, denying 
service connection for TMJ dysfunction, is final.  38 U.S.C.A. § 
7105(c) (West 2002 & Supp. 2009).

2.  The additional evidence received since the May 1998 rating 
decision by the RO is not new and material as to the claim of 
service connection for TMJ dysfunction, and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156(a) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.

First, VA has a duty under the VCAA to notify a Claimant and any 
designated representative of the information and evidence needed 
to substantiate a claim.  In this regard, a February 2007 letter 
to the Veteran from the RO notified him of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to service connection on a direct and presumptive 
basis, and of the division of responsibility between the Veteran 
and the VA for obtaining that evidence.  Consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially 
satisfied the notification requirements of the VCAA by way of 
these letters by: (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate his 
claims; (2) informing the Veteran about the information and 
evidence VA would seek to provide; (3) informing the Veteran 
about the information and evidence he was expected to provide; 
and (4) requesting the Veteran to provide any information or 
evidence in his possession that pertained to the claim.

Second, VA has made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The information 
and evidence associated with the claims file consist of his 
service treatment records (STRs), VA medical treatment records, 
private post-service medical treatment records, VA examinations, 
and statements and testimony from the Veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence as to this issue to be obtained by 
either VA or the Veteran.

Additionally, it is noted that the United States Court of Appeals 
for Veterans Claims (Court) held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, to specifically include 
that a disability rating and an effective date will be assigned 
if service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the Veteran was provided 
with notice of this information in the February 2007 letter.  

Finally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the 
Court held that VA must notify a Claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the Claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit sought by the claimant.  The VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the bases 
for the denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  In the present case, the Veteran has been notified of 
the evidence and information necessary to reopen the claim and to 
establish entitlement to the underlying claim for benefit sought 
in the February 2007 letter mentioned above.  

The Claim to Reopen the Claim for Service Connection
for TMJ Dysfunction

In a May 1998 rating decision, the RO denied the Veteran's claim 
for service connection for TMJ dysfunction.  It was held there 
was no showing of the disorder during service.  The Veteran did 
not appeal that decision.  Thus, the May 1998 rating decision 
became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2009).

The Veteran attempted to reopen his service connection claim in 
August 2006.  In the August 2007 rating decision on appeal, the 
RO determined that new and material evidence has not been 
received that was sufficient to reopen the previously denied 
claim.  Specifically, the RO found that service connection 
unwarranted as the evidence of record did not show that TMJ 
dysfunction had its onset during service.  

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303(a) (2009).

Where a claim has been finally decided, VA, before addressing 
that claim anew, must first determine whether new and material 
evidence has been submitted to reopen that claim.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).  If new 
and material evidence is presented or secured with respect to a 
final decision, the Secretary shall reopen and review the former 
disposition of that claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2009).  As such, to address the merits of the Veteran's 
underlying service connection claim here, the Board must first 
decide whether VA has obtained new and material evidence since 
the final May 1998 rating decision which denied the Veteran's 
service connection claim for TMJ dysfunction.

The requirement of submitting new and material evidence to reopen 
a claim is a material legal issue that the Board is required to 
address on appeal regardless of the RO's determination.  Barnett 
v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  When a claim 
to reopen is presented, a two-step analysis is performed.

The first step is to determine whether the evidence presented or 
secured since the last final disallowance of the claim is "new 
and material."  Elkins v. West, 12 Vet. App. 209, 218-19 (1999) 
(en banc); see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 
1356, 1359-60 (Fed. Cir. 1998).  According to VA regulation, 
"new" means existing evidence not previously submitted to agency 
decision makers.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2009).  New and 
material evidence cannot be cumulative or redundant.  Id.  The 
credibility of the evidence is presumed for the purpose of 
considering reopening.

In deciding this matter, the Board must compare evidence of 
record at the time of the final May 1998 rating decision with the 
evidence obtained since then.

At the time of the May 1998 rating decision, the record contained 
the Veteran's STRs, his application for compensation benefits 
from November 1997, and post service records from 1992 showing 
treatment for a low back condition, and VA examination reports 
from April 1998.  

The evidence in May 1998 was negative for actual diagnosis of a 
TMJ disorder.  This condition was not reported during service, 
and when the Veteran filed for compensation benefits in November 
1997, he alleged that this disorder resulted from a post service 
automobile accident in August 1982.  While he gave a history of 
this disorder upon VA examination in April 1998, actual diagnosis 
of the condition was not listed by examiner when she provided a 
list of final diagnoses.  As such, the RO denied the Veteran's 
claim.  Again, that May 1998 decision became final.  It is 
therefore not subject to revision upon the same factual basis.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 20.200, 
20.1103 (2009).

The evidence that must be considered in determining whether there 
is a basis for reopening the Veteran's claim is relevant evidence 
that has been added to the record since the final May 1998 rating 
decision.  Since that decision, the relevant evidence that VA has 
received consists of additional statements from the Veteran, 
private and VA records dated from the mid 1970s through the 
present day, and the testimony of the Veteran, his spouse, and 
his agent, at a video conference hearing in September 2010.  All 
of this evidence is new.  It has been included in the claims file 
since the May 1998 final rating decision.  But the Board finds 
that none of this new evidence is material.  None of the evidence 
relates to the central unestablished fact necessary to 
substantiate the Veteran's service connection claim here - that 
the Veteran has a current TMJ disorder.  The evidence is 
primarily negative for any report of TMJ dysfunction.  While the 
Veteran once again reported a history of this condition upon VA 
examination in May 2009, actual diagnosis of the condition is not 
indicated.  Moreover, there simply is no evidence that this 
condition existed during service, and it has not been diagnosed 
after service.  Specifically, it is only mentioned on occasion by 
the Veteran when he reports his medical history.  And, even if 
shown post service, as indicated by the Veteran in 1997, this 
condition resulted from a post service auto accident.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Congress 
specifically limits entitlement for service-connected disease or 
injury to cases where such incidents have resulted in a 
disability. . . . In the absence of proof of a present disability 
there can be no valid claim).

Accordingly, the claim to reopen the service connection claim for 
TMJ dysfunction is denied.  As the preponderance of the evidence 
is against the Veteran's claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002 & Supp. 2009); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In reaching the above conclusion, the Board has also not 
overlooked the Veteran's and his representative's written 
statements to the RO, the Claimant's statements to VA examiners, 
or the personal hearing testimony.  Jandreau v. Nicholson, 492 F. 
3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  However, while lay witnesses are competent to 
describe experiences and symptoms that result therefrom, because 
laypersons are not trained in the field of medicine, they are not 
competent to provide opinions relating to the diagnosis or 
etiology of diseases or disabilities.  Id; Also see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, the Board 
will give more credence to the medical evidence found in the 
record than these lay assertions.

The Board also considered the doctrine of reasonable doubt.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2009).  However, as the 
preponderance of the evidence is against the Veteran's claim, the 
doctrine is not for application.  Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the claim is denied.




ORDER

As new and material evidence has not been received, the claim of 
service connection for TMJ dysfunction is not reopened, and the 
appeal is denied.  


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims for whether new and material evidence has 
been received to reopen a claim of service connection for a 
deviated nasal septum, entitlement to compensation benefits under 
the provision of 38 U.S.C.A. § 1151 as the result of septoplasty 
surgery performed at a VA facility in December 1974, and 
entitlement to an initial rating in excess of 30 percent for 
PTSD, is warranted.

Essentially, as to the deviated nasal septum, the Veteran claims 
that this condition is of service origin.  He also claims that 
when he initially underwent septoplasty surgery in 1974 at a VA 
facility, the operation was performed on the wrong side.  It was 
not until he underwent additional surgery in 2002 that he 
incurred some relief for his deviated nasal septum.  The Board 
notes that the record includes numerous attempts to obtain the 
medical records from the VA facility where this procedure was 
performed.  These efforts have been unsuccessful.  

It is noted that the record includes a private physician's report 
from January 1986 in which the private physician stated that he 
had reviewed the VA records from the December 1974 procedure.  
The doctor indicated that the septal cartilage and maxillary 
crest were resected, but the Veteran said that his airway 
obstruction never really cleared.  The doctor did not report that 
the wrong side of the nose was operated on.  At the September 
2010 video hearing, the Veteran reported that he had the 1974 
medical records in his possession and would submit them with 
waiver of initial RO consideration of the evidence.  However, the 
VA records from the 1974 septoplasty are not in the claims file 
for review.  

Moreover, as to the Veteran's claim for a rating in excess of 30 
percent for PTSD, at the recent video hearing, it was reported 
that a VA examination from July 2010 showed significant worsening 
of the Veteran's psychiatric symptom since he was last examined 
by VA in December 2009.  This report is also not of record.  

As a result of the above, it is concluded that additional 
treatment records should be obtained.  Moreover, additional 
examination(s) should be accomplished.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his deviated nasal septum and PTSD, on 
appeal.  With any necessary authorization 
from the Veteran, the AMC/RO should 
attempt to obtain any records that are not 
currently included in the claims file.  
This includes records pertinent records 
that he has reported are in his 
possession, to include the VA records from 
septoplasty surgery in December 1974, and 
VA records from the medical center in 
Salem, Virginia.  All efforts to obtain 
these records must be documented in the 
claims file.  If any records cannot be 
obtained, it should be so stated, and 
Veteran is to be informed of such.  If 
pertinent records are received, the AMC/RO 
should ensure that VCAA examination and 
medical opinion requirements under 
38 C.F.R. § 3.159(c)(4) are met as to this 
issue.  

2.  Thereafter, if and only if, VA records 
from the December 1974 surgery are added 
to the claims file, the AMC/RO should 
schedule an appropriate examination to 
determine whether the Veteran has 
disabilities associated with the 
septoplasty surgery in 1974 as performed 
by VA or as the result of treatment at 
that time.  The examiner should review the 
entire claims folder and express opinions, 
including the degree of probability 
expressed in terms of is it at least as 
likely as not, regarding the following 
questions:

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.)

(a) Does the Veteran have additional 
disability as a result of VA treatment and 
surgery (septoplasty) performed in 
December 1974? 

After providing an opinion as to whether 
it is at least as likely as not that the 
Veteran suffers from disabilities related 
to the aforementioned procedure, he or she 
should respond to the following:

(b) is the additional disability due to:

(1) carelessness, negligence, lack of 
proper skill, error in judgment, or a 
similar instance of fault on the part of 
the VA in prescribing the medications or 
performing the surgeries; or

(2) from an event not reasonably 
foreseeable.

The physician should adequately summarize 
the relevant history and clinical 
findings, and provide adequate reasons for 
the medical conclusions rendered.

3.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
current level of severity of his service- 
connected PTSD. The claims folder must be 
made available to the examiner for review 
before the examination.  Detailed clinical 
findings should be reported in connection 
with the evaluation.  The examiner should 
report a full multiaxial diagnosis, to 
include the assignment of a global 
assessment of functioning (GAF) score 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) and 
an explanation as to what the assigned 
score represents.  In addition, the 
examiner should state an opinion as to the 
degree of occupational and social 
impairment caused by the Veteran's 
service-connected PTSD.

4.  Thereafter, the AMC/RO should consider 
any additional evidence and readjudicate 
the Veteran's claims for whether new and 
material evidence has been received to 
reopen a previously denied claim of 
service connection for a deviated nasal 
septum, entitlement to compensation 
benefits under the provision of 
38 U.S.C.A. § 1151 as the result of VA 
treatment and septoplasty surgery in 
December 1974, and entitlement to an 
initial rating in excess of 30 percent for 
PTSD, in light of all pertinent evidence 
and legal authority.  If any benefit 
sought on appeal remains denied, the 
Veteran should be furnished a supplemental 
statement of the case (SSOC) and given the 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board for final appellate review, if 
in order.  The Board intimates no opinion 
as to the ultimate outcome of the 
Veteran's claims.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


